DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 15 is/are objected to because of the following informalities: 
Claim 15, line 2, “an inner surface the indwelling peripheral intravenous line” should be amended as “an inner surface of the indwelling peripheral intravenous line”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devgon et al. (US 2014/0364766. Embodiment in figs. 9-14) in view of Petterson (US 3,572,334).
Regarding claim 1, Devgon discloses
An apparatus (6000, figs. 9-14, pars. 0102-0121), comprising: 
a catheter (6200, fig. 10) having a proximal end portion (6220, fig. 10) and a distal end portion (6230, fig. 10) and defining a lumen (6201, fig. 11) extending through the proximal end portion and the distal end portion (see figs. 10-11); 
an introducer (6100, fig. 10) configured to receive the catheter (6200, see fig. 11), the introducer (6100) having an outer surface (outer surface of 6100), and defining an inner volume (inner volume of 6100, fig. 11), the inner volume configured to receive the catheter (6200, see fig. 11), a distal end portion of the introducer (distal end portion of 6100) configured to be coupled to an indwelling peripheral intravenous line (6300, see fig. 9) (Examiner notes: the limitation “configured to be coupled to an indwelling peripheral intravenous line” is interpreted as functional limitation, and the limitation “an indwelling peripheral intravenous line” is not positively recited in claim 1); and 
an actuator (6500, fig. 10) having a first portion (outer portion of 6500) and a second portion (inner portion of 6500), the actuator (6500) operatively coupled to the introducer (6100, see figs. 9-14), the first portion of the actuator (outer portion of 6500) disposed outside of the inner volume (inner volume of 6100, see figs. 9-14), the first portion (outer portion of 6500) including a surface (outer surface of 6500) in contact with the outer surface of the introducer (outer surface of 6100), the second portion of the actuator (inner portion of 6500) disposed within the inner volume (inner volume of 6100, see figs. 9-14), the second portion of the actuator (inner portion of 6500) being coupled to the catheter (6200, see figs. 9-14), the actuator (6500) configured to be moved relative to the introducer (6100) to move the catheter (6200) between a first position (fig. 11) in which the catheter (6200) is disposed in the introducer (6100, see fig. 11) and a second position (figs. 12-13) in which the distal end portion of the catheter (6230) is disposed beyond at least a portion of the indwelling peripheral intravenous line (figs. 12-13) when the introducer (6100) is coupled to the indwelling peripheral intravenous line (6300), 

Devgon is silent about the outer surface of the introducer comprising a plurality of ribs and a slot in communication with the inner volume, the second portion of the actuator extending through the slot such that the first portion of the actuator is in contact with at least one rib from the plurality of ribs, the first portion of the actuator configured to move along at least a portion of the ribs from the plurality of ribs as the actuator moves the catheter between the first position and the second position, the surface of the actuator and the plurality of ribs providing a haptic output associated with a position of the catheter.
However, Petterson teaches a catheter system (figs. 14-16) comprising a catheter (73, fig. 14), an introducer (65, fig. 14), and an actuator (74, fig. 14) wherein the introducer (65) has an outer surface (outer surface of 65) forming a plurality of ribs (93/94, fig. 14), wherein the actuator (74) extending through a slot (91, fig. 14 and col. 7 lines 54-55) defined by the introducer (65) such that a portion of the actuator (74) is in contact with at least one rib (93/94) from the plurality of ribs (93/94) (see figs. 14-16 and col. 8 lines 1-12), the portion of the actuator (74) configured to move along at least a portion of the ribs (93/94) from the plurality of ribs (93/94) as the actuator (74) moves the catheter (73) between the first position (proximal position of 73, fig. 16) and the second position (distal position of 73, fig. 15), the portion of the actuator (74) and at least the portion of the ribs (93/94) from the plurality of ribs (93/94) providing to a user a haptic output indicative of a position of the catheter (Examiner notes: see figs. 14-16 and col. 8 lines 1-12, when actuator 74 passes by ribs 93 or ribs 94, it provides to a user a haptic output indicative of a position of catheter 73).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Devgon’s apparatus by adding a slot to Devgon’s introducer, adding a plurality of ribs to the outer surface of Devgon’s introducer such that Devgon’s actuator extends through the modified slot and is in contact with the modified ribs, as taught by Petterson, for the purpose of retaining the actuator as well as the catheter in the extended or retracted position with respect to the introducer (col. 8 lines 1-12 of Petterson).
Regarding claim 2, Devgon in view of Petterson discloses the apparatus of claim 1,
Petterson further teaches wherein the haptic output produced in response to the portion of the actuator (74, figs. 14-16) being moved along at least the portion of the ribs (93/94) from the plurality of ribs is a vibration of the actuator (Examiner notes: see fig. 14, the opening between ribs 93 and the opening between ribs 94 are smaller than the thickness of the actuator 74. Therefore, when the actuator 74 passes by the ribs 93 and ribs 94, it provides haptic output such as vibration of the actuator 74).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Devgon’s apparatus by adding a slot to Devgon’s introducer, adding a plurality of ribs to the outer surface of Devgon’s introducer such that Devgon’s actuator extends through the modified slot and is in contact with the modified ribs, as taught by Petterson, for the purpose of retaining the actuator as well as the catheter in the extended or retracted position with respect to the introducer (col. 8 lines 1-12 of Petterson).
Regarding claim 3, Devgon in view of Petterson discloses the apparatus of claim 1,
Petterson further teaches wherein the movement of the portion of the actuator (74) along the plurality of ribs (93/94) generates a vibration along at least a portion of the catheter (73) configured to facilitate advancement of the catheter (73) past an obstruction as the catheter is moved toward the second position (distal position of 73, fig. 15) (Examiner notes: see figs. 14-16 and col. 8 lines 1-12, when 74 passes by 93/94 and 74 is coupled to 73, it provides to a user a vibration along a portion of 73 configured to facilitate advancement of 73 past an obstruction as 73 is moved distally).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Devgon’s apparatus by adding a slot to Devgon’s introducer, adding a plurality of ribs to the outer surface of Devgon’s introducer such that Devgon’s actuator extends through the modified slot and is in contact with the modified ribs, as taught by Petterson, for the purpose of retaining the actuator as well as the catheter in the extended or retracted position with respect to the introducer (col. 8 lines 1-12 of Petterson).
Regarding claim 4, Devgon in view of Petterson discloses the apparatus of claim 3,
Devgon further discloses wherein the obstruction is associated with at least one of a hub of the indwelling peripheral intravenous line, a shape of at least one inner surface of the indwelling peripheral intravenous line, or debris within a portion of the indwelling peripheral intravenous line (Examiner notes: the limitations “the indwelling peripheral intravenous line”, “a hub of the indwelling peripheral intravenous line”, “inner surface of the indwelling peripheral intravenous line”, or “a portion of the indwelling peripheral intravenous line” are not positively recited in claim 4. See figs. 9-13 and par. 0119, when the PIV 6300 is coupled to the apparatus 6000 and when the actuator 6500 is in the second/distal position, the catheter 6200 passes the hub of the PIV 6300, at least one inner surface of the PIV 6300 or a portion of the PIV 6300. Therefore, the obstruction is associated with at least the hub of the PIV line, a shape of the inner surface of the PIV line, or a portion of the PIV line).
Regarding claim 5, Devgon in view of Petterson discloses the apparatus of claim 1,
Devgon further discloses an adapter (6400, fig. 10) disposed between the distal end portion of the introducer (distal end portion of 6100) and the indwelling peripheral intravenous line (6300), the adapter (6400) having an inner surface (inner surface of 6400) defining a lumen (6401, fig. 11), the lumen (6401) is configured to receive a portion of the catheter (6200) as the catheter (6200) is moved between the first position (fig. 11) and the second position (fig. 13).
Regarding claim 6, Devgon in view of Petterson discloses the apparatus of claim 5,
Petterson further teaches wherein the movement of the portion of the actuator (74) along the plurality of ribs (93/94) generates a vibration along at least a portion of the catheter (73) configured to facilitate advancement of the catheter (73) past an obstruction as the catheter is moved toward the second position (distal position of 73, fig. 15) (Examiner notes: see figs. 14-16 and col. 8 lines 1-12, when 74 passes by 93/94 and 74 is coupled to 73, it provides to a user a vibration along a portion of 73 configured to facilitate advancement of 73 past an obstruction as 73 is moved distally).
Devgon further discloses wherein the obstruction is associated with at least one of a hub of the indwelling peripheral intravenous line, a shape of at least one inner surface of the indwelling peripheral intravenous line, or debris within a portion of the indwelling peripheral intravenous line (Examiner notes: the limitations “the indwelling peripheral intravenous line”, “a hub of the indwelling peripheral intravenous line”, “inner surface of the indwelling peripheral intravenous line”, or “a portion of the indwelling peripheral intravenous line” are not positively recited in claim 4. See figs. 9-13 and par. 0119, when the PIV 6300 is coupled to the apparatus 6000 and when the actuator 6500 is in the second/distal position, the catheter 6200 passes the hub of the PIV 6300, at least one inner surface of the PIV 6300 or a portion of the PIV 6300. Therefore, the obstruction is associated with at least the hub of the PIV line, a shape of the inner surface of the PIV line, or a portion of the PIV line).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Devgon’s apparatus by adding a slot to Devgon’s introducer, adding a plurality of ribs to the outer surface of Devgon’s introducer such that Devgon’s actuator extends through the modified slot and is in contact with the modified ribs, as taught by Petterson, for the purpose of retaining the actuator as well as the catheter in the extended or retracted position with respect to the introducer (col. 8 lines 1-12 of Petterson).
Regarding claim 14, Devgon in view of Petterson discloses the apparatus of claim 5,
Devgon further discloses a lock (6400, fig. 9) coupled to the distal end portion of the introducer (distal end portion of 6100, fig. 9), the lock (6400) configured to contact a portion of the indwelling peripheral intravenous line (6300) to couple the distal end portion of the introducer (distal end portion of 6100) to the indwelling peripheral intravenous line (6300), the lock (6400) defines a lumen (6401) configured to receive a portion of the catheter (6200, figs. 11-13) as the catheter (6200) is moved between the first position (fig. 11) and the second position (figs. 12-13).
Regarding claim 15, Devgon in view of Petterson discloses the apparatus of claim 5,
Devgon further discloses wherein the lock (6400) includes a proboscis (distal end portion of 6400, see fig. 10) having an outer surface (outer surface of the distal end portion of 6400) configured to be placed in contact with an inner surface the indwelling peripheral intravenous line (see fig. 11, the distal end portion of 6400 is positioned within the lumen of the proximal end portion of 6300) when the lock (6400) is coupled to the indwelling peripheral intravenous line (6300, see figs. 9-10).
Regarding claim 16, Devgon discloses
An apparatus (6000, figs. 9-14, pars. 0102-0121), comprising: 
a catheter (6200, fig. 10) having a proximal end portion (6220, fig. 10) and a distal end portion (6230, fig. 10);
an introducer (6100, fig. 10) configured to receive the catheter (6200, see fig. 11), the introducer (6100) having an outer surface (outer surface of 6100), a distal end portion of the introducer (distal end portion of 6100) configured to be coupled to an indwelling peripheral intravenous line (6300, see fig. 9) (Examiner notes: the limitation “configured to be coupled to an indwelling peripheral intravenous line” is interpreted as functional limitation, and the limitation “an indwelling peripheral intravenous line” is not positively recited in claim 1); and 
an actuator (6500, fig. 10) coupled to the catheter (6200) such that a portion of the actuator (outer portion of 6500) is in contact with the introducer (see figs. 9-14), the actuator (6500) configured to be moved relative to the introducer (6100) to move the catheter (6200) between a first position (fig. 11) in which the catheter (6200) is disposed in the introducer (6100, see fig. 11) and a second position (figs. 11-12) in which the distal end portion of the catheter (6230) is disposed beyond at least a portion of the indwelling peripheral intravenous line (figs. 12-13) when the introducer (6100) is coupled to the indwelling peripheral intravenous line (6300).

Devgon is silent about the outer surface of the introducer comprising a plurality of ribs and a slot such that the portion of the actuator is in contact with at least one rib from the plurality of ribs, and the portion of the actuator configured to move along at least a portion of the ribs from the plurality of ribs as the actuator moves the catheter between the first position and the second position to provide to a user a haptic output associated with a position of the catheter.
However, Petterson teaches a catheter system (figs. 14-16) comprising a catheter (73, fig. 14), an introducer (65, fig. 14), and an actuator (74, fig. 14) wherein the introducer (65) has an outer surface (outer surface of 65) forming a plurality of ribs (93/94, fig. 14), wherein the actuator (74) extending through a slot (91, fig. 14 and col. 7 lines 54-55) defined by the introducer (65) such that a portion of the actuator (74) is in contact with at least one rib (93/94) from the plurality of ribs (93/94) (see figs. 14-16 and col. 8 lines 1-12), the portion of the actuator (74) configured to move along at least a portion of the ribs (93/94) from the plurality of ribs (93/94) as the actuator (74) moves the catheter (73) between the first position (proximal position of 73, fig. 16) and the second position (distal position of 73, fig. 15), the portion of the actuator (74) and at least the portion of the ribs (93/94) from the plurality of ribs (93/94) providing to a user a haptic output indicative of a position of the catheter (Examiner notes: see figs. 14-16 and col. 8 lines 1-12, when actuator 74 passes by ribs 93 or ribs 94, it provides to a user a haptic output indicative of a position of catheter 73).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Devgon’s apparatus by adding a slot to Devgon’s introducer, adding a plurality of ribs to the outer surface of Devgon’s introducer such that Devgon’s actuator extends through the modified slot and is in contact with the modified ribs, as taught by Petterson, for the purpose of retaining the actuator as well as the catheter in the extended or retracted position with respect to the introducer (col. 8 lines 1-12 of Petterson).
Regarding claim 17, see the rejection of claim 2.
Regarding claim 18, see the rejection of claim 3.

Claim(s) 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devgon et al. (US 2014/0364766. Embodiment in figs. 9-14) in view of Petterson (US 3,572,334) in further view of Chen (US 2003/0236504).
Regarding claim 7, Devgon in view of Petterson discloses the apparatus of claim 1, as set forth above, except for wherein each rib from the plurality of ribs has an asymmetric shape, the portion of the actuator is configured to move in the distal direction along at least the portion of the ribs from the plurality of ribs with a first set of characteristics, the portion of the actuator is configured to move in the proximal direction along at least the portion of the ribs from the plurality of ribs with a second set of characteristics different from the first set of characteristics.
However, Chen teaches a system comprising a housing (20, fig. 5A) wherein the housing (20) comprises a slide track (141) with the zigzag notch (143) wherein the zigzag notch (143) comprises a plurality of ribs (see annotated fig. 5A below) and wherein each rib (see annotated fig. 5A below) from the plurality of ribs has an asymmetric shape (Examiner notes: see annotated fig. 5A below, each rib has saw tooth configuration; therefore it has an asymmetric shape), the portion of the actuator (40) is configured to move in the distal direction along at least the portion of the ribs from the plurality of ribs with a first set of characteristics, the portion of the actuator is configured to move in the proximal direction along at least the portion of the ribs from the plurality of ribs with a second set of characteristics different from the first set of characteristics (Examiner notes: see fig. 5A, when the actuator 40 moves in the distal direction, the actuator 40 goes against the zigzag/saw-tooth configuration of the ribs – the first set of characteristics - whereas when the actuator 40 moves in the proximal direction, the actuator 40 goes along the zigzag/saw-tooth configuration of the ribs – the second set of characteristics. Therefore, the first set of characteristics is different from the second set of characteristics).

    PNG
    media_image1.png
    371
    596
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Devgon’s apparatus by further modifying the ribs at the proximal portion of the introducer to have the zigzag configuration, as taught by Chen, for the purpose of preventing the actuator from inadvertently extending or protruding from the introducer or from moving into an in-use position (par. 0050 of Chen).
Regarding claim 19, see the rejection of claim 7.

Claim(s) 1, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devgon et al. (US 2014/0364766. Embodiment in figs. 47-68) in view of Petterson (US 3,572,334).
Regarding claim 1, Devgon discloses
An apparatus (15000, figs. 47-68 and pars. 0154-0200), comprising: 
a catheter (15200, fig. 48 and par. 0155) having a proximal end portion (proximal end portion of 15200, fig. 48) and a distal end portion (distal end portion of 15200, fig. 48) and defining a lumen (15209, fig. 57) extending through the proximal end portion and the distal end portion (see figs. 56-57); 
an introducer (15150, fig. 47) configured to receive the catheter (15200, see fig. 59), the introducer (15150) having an outer surface (outer surface of 15150), and defining an inner volume (inner volume of 15150, fig. 50), the inner volume configured to receive the catheter (15200, fig. 59), a distal end portion of the introducer (distal end portion of 15150) configured to be coupled to an indwelling peripheral intravenous line (PIV disclosed in par. 0155) (Examiner notes: the limitation “configured to be coupled to an indwelling peripheral intravenous line” is interpreted as functional limitation, and the limitation “an indwelling peripheral intravenous line” is not positively recited in claim 1); and 
an actuator (15160, fig. 47) having a first portion (outer portion of 15160) and a second portion (inner portion of 15160), the actuator (15160) operatively coupled to the introducer (15150, fig. 47), the first portion of the actuator (outer portion of 15160) disposed outside of the inner volume (inner volume of 15150, see fig. 47), the second portion of the actuator (inner portion of 15160) disposed within the inner volume (inner volume of 15150, see fig. 63), the second portion of the actuator (inner portion of 15160) being coupled to the catheter (15200, see fig. 63), the actuator (15160) configured to be moved relative to the introducer (15150) to move the catheter (15200) between a first position (fig. 59) in which the catheter (15200) is disposed in the introducer (15150. Examiner notes: see fig. 59, the first position is when actuator 15160 is at the proximal end portion of the introducer 15150 and the catheter 15200 is disposed in the introducer 15150) and a second position (fig. 63) in which the distal end portion of the catheter (15200) is disposed beyond at least a portion of the indwelling peripheral intravenous line (fig. 63) when the introducer (15150) is coupled to the indwelling peripheral intravenous line (Examiner notes: see fig. 63, the second position is when actuator 15160 is at the distal end portion of the introducer 15150 and the distal end of catheter 15200 is disposed beyond at least a portion of the PIV line when the PIV line is coupled to the apparatus 15000).

Devgon is silent about the outer surface of the introducer comprising a plurality of ribs and a slot in communication with the inner volume, the first portion including a surface in contact with the outer surface of the introducer, the second portion of the actuator extending through the slot such that the first portion of the actuator is in contact with at least one rib from the plurality of ribs, the first portion of the actuator configured to move along at least a portion of the ribs from the plurality of ribs as the actuator moves the catheter between the first position and the second position, the surface of the actuator and the plurality of ribs providing a haptic output associated with a position of the catheter.
However, Petterson teaches a catheter system (figs. 14-16) comprising a catheter (73, fig. 14), an introducer (65, fig. 14), and an actuator (74, fig. 14) wherein the introducer (65) has an outer surface (outer surface of 65) forming a plurality of ribs (93/94, fig. 14), wherein the actuator (74) extending through a slot (91, fig. 14 and col. 7 lines 54-55) defined by the introducer (65) such that a portion of the actuator (74) is in contact with at least one rib (93/94) from the plurality of ribs (93/94) (see figs. 14-16 and col. 8 lines 1-12), the portion of the actuator (74) configured to move along at least a portion of the ribs (93/94) from the plurality of ribs (93/94) as the actuator (74) moves the catheter (73) between the first position (proximal position of 73, fig. 16) and the second position (distal position of 73, fig. 15), the portion of the actuator (74) and at least the portion of the ribs (93/94) from the plurality of ribs (93/94) providing to a user a haptic output indicative of a position of the catheter (Examiner notes: see figs. 14-16 and col. 8 lines 1-12, when actuator 74 passes by ribs 93 or ribs 94, it provides to a user a haptic output indicative of a position of catheter 73).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Devgon’s apparatus by adding a slot to Devgon’s introducer, adding a plurality of ribs to the outer surface of Devgon’s introducer such that Devgon’s actuator extends through the modified slot and is in contact with the modified ribs, as taught by Petterson, for the purpose of retaining the actuator as well as the catheter in the extended or retracted position with respect to the introducer (col. 8 lines 1-12 of Petterson).
Regarding claim 13, Devgon in view of Petterson discloses the apparatus of claim 1,
Devgon further discloses wherein the introducer (15150, figs. 49-50) has an inner surface (inner surface of 15150) defining the inner volume of the introducer (inner volume of 15150), the inner surface (inner surface of 15150) having a tortuous cross-sectional shape (Examiner notes: 15153 has a tortuous cross-sectional shape due to 15157, see fig. 50) such that a portion of the inner surface is disposed in a line of sight between the slot and the catheter (15200) disposed within the inner volume (see figs. 49-50).
Petterson teaches the slot as shown in the rejection of claim 1.

Allowable Subject Matter
Claim(s) 8-12, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783